DETAILED ACTION
Claims 9, 11-12 and 14 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 11, 2020 has been entered and considered by the examiner. By the amendment, claims 9 and 11 are amended and claims 10 and 12 are canceled.
In light of the amendments made, the 35 USC 101 rejection is withdrawn. 


Response to Arguments
5.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 


Response to prior art arguments
6.             Applicant’s arguments with respect were fully considered but unpersuasive. Applicant argues with the following point.
Regarding Applicant’s arguments
Although Levin appears to disclose a multicore processor in which tasks are assigned to different cores based on the respective cores ability to efficiently process certain types of software code, Levin is not directed to a simulation device, nor does it disclose or suggest how to simulate a target model that runs cores with different numbers of instructions or different operating frequencies.

Examiner’s response
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner consider Kuwamura is directed to a simulation device. Although, the Levin reference is not directed to the simulation apparatus but it teaches the other limitations which is not taught by Kuwamura. Hence, the examiner consider the Levin reference is used to produce the combined claimed invention where there is some teaching, suggestion, or motivation to do so found in Kuwamura reference. 


Claim Rejections - 35 USC § 103
7.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.           Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KUWAMURA (PUB NO: US 2016/0026741A1) in view of LEVIN et al., (PUB NO: US 2015/0293794 A1) hereinafter LEVIN


Regarding claim 9  
KUWAMURA teaches a simulation apparatus for simulating target software running on a target multi-core hardware system (see ¶007 and fig 2-3- a calculating device includes; a controller configured to execute, for a multicore processor, a first calculation process of calculating a first performance value of a first code executed by the first core and including a first access instruction by executing a first simulation, a second calculation process of calculating a second performance value of a second code executed by the second core and including a second access instruction by executing a second simulation. See para 43- FIG. 2 is an explanatory diagram illustrating an example of a multicore processor system. An example of a multicore processor system 200 to be subjected to the calculation of performance values is described. The multicore processor system 200 includes the multicore processor 101, the cache memory 
processing circuitry to (see fig 1-2):
the plurality of processor core models each being a program including an instruction input controller that generates a host code from an instruction being input and an instruction execution unit that executes the host code generated by the instruction input controller; (See ¶0060-0064 The code generator 413 is configured to generate a host code [corresponds to the input for the simulation executer 402] based on the results of simulating the predicted cases. The simulation executers 402 are processing parts that each execute a host code hc generated by a code generator 413 and execute a function simulation and a performance simulation on the execution of instructions by a core that executes the program prg. The code executer is a processing part that uses the first host code hc to execute a function simulation and a performance simulation when the multicore processor 101 executes the program prg)

calculate time at which each of the plurality of processor core models has executed generated host code as a processing time: (see ¶007 -a calculating device includes; a controller configured to execute, for a multicore processor, a first calculation process of calculating a first performance value of a first code executed by the first core and including a first access instruction by executing a first simulation, a second calculation process of calculating a second performance value of a second code executed by the second core and including a second access instruction by executing a second simulation also see ¶37-a performance value to be calculated is an execution time)

Examiner note: Examiner consider the calculation device (i.e., code generator) as the instruction input controller that generates host code and the simulation executers (i.e., code executers) as the instruction execution unit that executes the host code generated by the code generator. And the prg is the program for the core to be executed by the code executers.

However, KUWAMURA does not teach 
acquire a number of instructions based on a predefined execution accuracy setting for the execution core: generate host code for the acquired number of instructions;
execute the generated host code;
 initially select one of a plurality of processor core models as an execution core and set a processor core model with the least lapse of time as the execution core from among the plurality of processor core models on the basis of the calculated processing time;
hold processing time of the entire simulation apparatus determined from the calculated processing time,
wherein the processing circuitry repeats the above acquisition, generation, execution, and setting processes until all the instructions of target software has been simulated.


In the analogous field of invention, 
LEVIN teaches acquire a number of instructions based on a predefined execution accuracy setting for the execution core: generate host code for the acquired number of instructions: execute the generated host code. (see ¶18-31-to determine the performance of the individual cores 21, 22, 23 with respect to the tasks included in the current task list, a test run of a task is executed for each type of the cores 21, 22, 23, and the elapsed time for completing the task on each cores 21, 22, 23 is determined. To improve the accuracy of the elapsed time for completing a task, a predetermined number NTrials of tasks can be executed. See ¶58 since each device type (or cores) usually has a different instruction set, separate code has to be generated for each device type.)

Examiner note: Examiner consider test run of a task is executed for each of the cores to determine the performance of the cores. Under broadest reasonable sense, the examiner interpreted predetermined number of tasks during the test run sets the execution accuracy for each of the cores. And the core generates the code based on the execution accuracy that has been set since the cores has different instruction set, the separate code has to be generated for each core.


LEVIN further teaches initially select one of a plurality of processor core models as an execution core and set a processor core model with the least lapse of time as the execution core from among the plurality of processor core models on the basis of the calculated processing time;; (see ¶45-46 -When dealing with such multicore systems comprising a plurality of different types of cores which are optimized for specialized operations, it is very important to select an appropriate type of core for each task to be performed. For this purpose, the scheduler 10 has to know, which core 21, 22 or 23 might be appropriate for performing a particular task in minimum operation time. In particular, when a task has to be executed multiple times, selection of an optimum core will reduce the required time for completing all these operations significantly.) and

Examiner note: KUWAMURA teaches the simulation time for each core model as described in ¶71-72. It says when the first access instruction is executed in the first simulation sim1, the corrector 423-1 records a simulation time when access is executed in the first simulation sim1. For example, when the second access instruction is executed in the second simulation sim2, the corrector 423-2 records a simulation time when access is executed in the second simulation sim2. FIG. 6 is an explanatory diagram illustrating an example of the recorded access times. In an access time table 600, access times that are simulation times when access instructions occur in the simulations. LEVIN teaches the selecting the processor core with less processing time.  Examiner consider modeling the processor core as taught by reference KUWAMURA. So, it has been obvious to combine the two references. 

hold processing time of the entire simulation apparatus determined from the calculated processing time, (See ¶72 and fig 4- scheduler 10 further may comprise an execution time memory 17 for storing the determined execution time values. For example, the execution time values may be stored in a table specifying the execution time for each of the cores 21, 22 and 23. In this way, the execution time values are available at any time for a further determination of an appropriate core and for computing an efficiency factor. Additionally, scheduler 10 further may comprise an execution time memory 17 for storing the determined execution time values. For example, the execution time values may be stored in a table specifying the execution time for each of the cores 21, 22 and 23. In this way, the execution time values are available at any time for a further determination of an appropriate core and for computing an efficiency factor. See also ¶61-65 and fig 3)

Examiner note: Examiner consider simulation apparatus as the computer performing the above limitations. Examiner consider processing time is the elapsed time for each core and they are stored in the memory. Hold processing time is the execution time for each of the cores and select the appropriate core for performing next instruction among the plurality of core processor by the scheduler. As shown in figure 3, a multicore processor having three processing units 31, 32, 33 and each processing unit 31, 32, 33 comprises a plurality of cores of a different device type, respectively to perform task. When a new set of tasks has to be scheduled, a single test run is executed for each device type. All test runs are started at Ti. The scheduler can choose between cores to assign new task to the core based on the processing time Ti (loaded or unloaded condition). Thus, the examiner consider hold processing time for cores is to assigned  next task to the cores when the core is not loaded. As shown in fig 3, at time T2 the multicore processor hold a processing time for the second core type since it is not fully loaded. 

wherein the processing circuitry repeats the above acquisition, generation, execution, and setting processes until all the instructions of target software has been simulated. (See ¶62-63 and fig 3-When  

Examiner note:  As shown in fig 3 the scheduler can choose between cores of the first, second and the third device type (core1, core2 and core 3). Since the cores 21-1, 21-1 and 21-3 of the first device type (core1) are fully loaded at T2, and the cores 23-1, 23-1 and 23-3 of the third device type(core3) are fully loaded at T2, the next three tasks are assigned to cores 22-1, 22-2 and 22-3 of the second device type(core 2). Examiner consider next task as the next instruction assigned to core 2 at time T2. Examiner consider modeling the processor core as taught by reference KUWAMURA.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation device for a multi-core processor system as disclosed by KUWAMURA to include acquire a number of instructions based on a predefined execution accuracy setting for the execution core: generate host code for the acquired number of instructions; execute the generated host code; initially select one of a plurality of processor core models as an execution core and set a processor core model with the least lapse of time as the execution core from among the plurality of processor core models on the basis of the calculated processing time; hold processing time of the entire simulation apparatus determined from the calculated processing time, wherein the processing circuitry repeats the above acquisition, generation, execution, and setting processes until all the instructions of target software has been simulated as taught by LEVIN in the system of KUWAMURA in order to select one of a multiplicity of cores in a multicore processor, an execution time of tasks which are  




Regarding claim 10
LEVIN further teaches wherein the processing circuitry sets execution accuracy of each of the plurality of processor core and generates the host code from the instruction being input on the basis of the execution accuracy that has been set. (see ¶18-31-to determine the performance of the individual cores 21, 22, 23 with respect to the tasks included in the current task list, a test run of a task is executed for each type of the cores 21, 22, 23, and the elapsed time for completing the task on each cores 21, 22, 23 is determined. To improve the accuracy of the elapsed time for completing a task, a predetermined number NTrials of tasks can be executed. See ¶58 since each device type (or cores) usually has a different instruction set, separate code has to be generated for each device type.)

Examiner note: Examiner consider test run of a task is executed for each of the cores to determine the performance of the cores. Under broadest reasonable sense, the examiner interpreted predetermined number of tasks during the test run sets the execution accuracy for each of the cores. And the core generates the code based on the execution accuracy that has been set since the cores has different instruction set, the separate code has to be generated for each core.


Regarding claim 11
LEVIN further teaches wherein the execution accuracy is any of the one of the number of instructions, the number of cycles, processing time period, and a type of instruction.(See ¶48 -to 

    PNG
    media_image1.png
    321
    775
    media_image1.png
    Greyscale



Regarding claims 12 and 14
LEVIN further teaches wherein the processing circuitry holds processing time of the selected processor core as the processing time of the entire simulation apparatus. (See ¶48- Additionally, scheduler 10 further may comprise an execution time memory 17 for storing the determined execution time values. For example, the execution time values may be stored in a table specifying the execution time for each of the cores 21, 22 and 23. In this way, the execution time values are available at any time for a further determination of an appropriate core and for computing an efficiency factor. See also ¶59- scheduler 10 can select an appropriate core 21, 22 or 23 based on the actual properties of the system, in particular based on the workload of the individual cores 21, 22, 23 and the determined duration for executing the task.)




Conclusion

9.         THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.      All claims 9, 11-12 and 14 are rejected.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128